DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	7
A. Claims 1-5, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0072401 (“Arnold”).	7
B. Claims 1-4, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0067702 (“America”).	9
C. Claims 1-4, 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0128167 (“Nakata”).	11
IV. Claim Rejections - 35 USC § 103	13
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold.	13
B. Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America.	14
C. Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America as applied to claim 14 and further in view of Nakata.	16
V. Pertinent Prior Art	19
Conclusion	19


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20 drawn to a method of forming a dielectric film, classified in H01L 21/02282, 02129, 0234.
II. Claims 21-30, drawn to a 3D memory device, classified in H01L 27/11521, 2481.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, such as an imaging device or a display device rather than a 3D memory device.  In addition, the product as claimed can be made by another and materially different process, such as by forming a stack of SOD layers of different doping and/or density and using surface annealing to consolidate the layers into a single layer. 

Burden of search and examination
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Requirements for a complete response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inventorship information
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder information
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Oral Election
During a telephone conversation with David Cochran (Reg. No. 46,632) on 07/26/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-5, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0072401 (“Arnold”).
With regard to claims 1-5, Arnold discloses, generally in Figs. 1A, 2C, 3A, and 3B (¶¶ 8, 101, 116),
1. A method comprising: 
[1] forming a spin-on dielectric 1300 as a dielectric providing electrical isolation in an electronic device 1000 [¶¶ 8, 9, 16, 27, 82]; and 
[2] curing the spin-on dielectric 1300 by plasma doping (PLAD) the spin-on dielectric 1300 [at the region 3920in Fig. 3B; ¶¶ 39, 117, 118].  
2. The method of claim 1, wherein the spin-on dielectric is a spin-on glass [¶ 16: “the second IMD 1300 layer, which typically comprises an organosilicate glass”].  
3. The method of claim 1, wherein the method includes selectively modifying a physical property [i.e. density and local dielectric constant of region 3920] of the spin-on dielectric, by applying an implant energy [e.g. 1 eV to 100 eV more preferably 3 eV to 30 eV; ¶ 118] and an implant dosage [flux set by selecting pressure between 1 to 100 mTorr; ¶ 118] at levels selected from a relationship of implant 3920 may be tuned to a relatively small thickness, which may be from about 1 mm to about 20 nm.”].  
4. The method of claim 3, wherein selectively modifying the spin-on dielectric includes 
[option 1] modifying a surface region [e.g. 3920] of the spin-on dielectric 1300 relative to a bulk region [rest of 1300 other than 3920] of the spin-on dielectric or 
[option 2] modifying a bulk region of the spin-on dielectric relative to a surface region of the spin-on dielectric.  
5. The method of claim 4, wherein modifying the spin-on dielectric includes 
[option 1] densifying the surface region 3920 while the bulk region remains non-densified [¶¶ 117-118]  or 
[option 2] softening the surface region while densifying the bulk region.
With regard to [option 1] of claim 5, Arnold states,
Preferably, a high flux of inert gas ions arrives at the surface with low energy, so that the energy of the inert gas ions is transferred to the exposed surface of the second IMD layer 1300 for densification of the material only in the densified trench bottom region 3920, while the remaining portion of the second IMD layer 1300 remains unaffected.
(Arnold: ¶ 118; emphasis added)
  
Claim 7 reads, 
7. The method of claim 1, wherein the PLAD includes using a dopant providing a photon energy greater than 10 eV.  
Arnold states,
[0118] …  An inert gas such as He, Ne, Ar, Xe, Kr, or some other species which does react deleteriously with the dielectric material may be used.  Not necessarily but preferably, the plasma is excited by multiple radio frequency (RF) or microwave sources so as to allow independent control of plasma density and the energy of ions arriving at the bottom surface of the line trench 2800.  …  The pressure of the neutral gases is between 1 mTorr to 100 mTorr to achieve a desirable flux and the energy of the inert gas ions is preferably from about 1 eV to about 100 eV, and more preferably from about 3 eV to about 30 eV.  Furthermore, ultraviolet light emitted from the plasma facilitates crosslinking reactions in the densified trench bottom region 3920.
(Arnold: ¶ 118; emphasis added)
The Instant Application indicate that He in the lower ionization state has a photon energy of 21.22 eV (Instant Application: p. 6, ¶ 29).  Therefore, at least when He is selected as the inert gas used to make the plasma in Arnold, the photon energy, i.e. UV light emitted from the plasma, inherently has a photon energy greater than 10 eV, as admitted in the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 8, Arnold further discloses,
8. The method of claim 1, wherein the PLAD includes doping with helium [¶ 118, supra].  

With regard to claim 13, Arnold further discloses,
13. The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric to dry etching [Fig. 3D; ¶ 125].  

B. Claims 1-4, 8-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0067702 (“America”).
With regard to claim 1, America discloses, generally in Figs. 1-3,
1. A method comprising: 
[1] forming a spin-on dielectric 14 [¶ 32-34; Fig. 1] as a dielectric providing electrical isolation in an electronic device 10 [e.g. integrated circuit that may be CMOS devices ¶¶ 27-28]; and 
[2] curing the spin-on dielectric by plasma doping (PLAD) the spin-on dielectric [¶¶ 39-43].  
2. The method of claim 1, wherein the spin-on dielectric 14 is a spin-on glass [¶ 32].  
14, by applying an implant energy [by selecting the power between 100 W to 250 W] and an implant dosage [as controlled by the pressure of 0.1 to 10 Torr] at levels selected from a relationship of implant energy or an implant dosage to length of the spin-on dielectric 14 [¶¶ 41-43].  
4. The method of claim 3, wherein selectively modifying the spin-on dielectric includes 
[option 1] modifying a surface region 15 of the spin-on dielectric 14 relative to a bulk region of the spin-on dielectric [¶¶  42, 49] or 
[option 2] modifying a bulk region of the spin-on dielectric relative to a surface region of the spin-on dielectric.  
With regard to claim 3 and [option 1] of claim 4, America states,
The plasma conditions used in the present invention include the use of H2 or He, preferably H2, as the gas, limiting the plasma power to less than about 200 W and plasma exposure to less than about 10 sec.  These conditions proved to be very useful in modifying the morphology of the surface of the OSG film (i.e., the ILD 14) to enable adhesion to the lower hardmask 16 without chemically changing the bulk of the OSG material (i.e., the ILD 14).
(America: ¶ 42; emphasis added)

With regard to claims 8-10, and 13, America further discloses,
8. The method of claim 1, wherein the PLAD includes doping with helium [¶ 42].  
9. The method of claim 1, wherein the PLAD includes doping with one or more of hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, and germanium [¶ 42].  
10. The method of claim 1, wherein the spin-on dielectric includes one or more of an organic spin-on dielectric with varying carbon content, by atomic percent, from approximately 10% to 60% [¶ 33] and photo-imageable spin-on dielectric.  
13. The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric 14 to dry etching [Fig. 3; ¶¶ 48].  


C. Claims 1-4, 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0128167 (“Nakata”).
With regard to claim 1, Nakata discloses,
1. A method comprising: 
[1] forming a spin-on dielectric 38 and/or 40 [¶¶ 67-68, 119-126] as a dielectric providing electrical isolation in an electronic device 10/24 [e.g. Fig. 1A, 10A; ¶¶ 41-42]; and 
[2] curing the spin-on dielectric 38 by plasma doping (PLAD) the spin-on dielectric 38 [¶¶ 153-167].  
As to actual examples of the plasma curing see (1) Tables 3-1 and 3-2 (pp. 16-17) Examples 16, 17, and 18 and (2) Tables 5-1, 5-2, and 5-3 (pp. 23-24), Examples 29 and 31-34 as well as Controls 16 and 17 and paragraphs [0342]-[0368].
With regard to claim 2, Nakata further discloses,
2. The method of claim 1, wherein the spin-on dielectric is a spin-on glass [¶¶ 67-68, 119-126].  
With regard to claim 3, Nakata further discloses,
3. The method of claim 1, wherein the method includes selectively modifying a physical property of the spin-on dielectric, by applying an implant energy and an implant dosage at levels selected from a relationship of implant energy or an implant dosage to length of the spin-on dielectric.  
See the Table entries indicated under claim 1.
With regard to claim 4, Nakata further discloses,
4. The method of claim 3, wherein selectively modifying the spin-on dielectric includes 
[option 1] modifying a surface region 40 of the spin-on dielectric 38/40 relative to a bulk region 38 of the spin-on dielectric 38/40 or 
[option 2] modifying a bulk region 38 of the spin-on dielectric 38/40 relative to a surface region 40 of the spin-on dielectric [e.g. by curing the bulk region 38].  
With regard to claim 6, Nakata further discloses,

With regard to claims 8 and 9, Nakata further discloses,
8. The method of claim 1, wherein the PLAD includes doping with helium [¶ 154].  
9. The method of claim 1, wherein the PLAD includes doping with one or more of hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, and germanium [¶ 154].  
With regard to claim 11, Nakata further discloses,
11. The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric to a chemical mechanical polishing (CMP) process [¶¶ 44, 48 250].  
The polishing referenced in paragraph [0250] is a reference to CMP as evidenced by, e.g., paragraphs [0044], [0048], [0173], [0199], and [0245]. 
With regard to claim 12, Nakata further discloses,
12. The method of claim 11, wherein, after the curing, the spin-on dielectric has a Young's modulus, provided by the curing, that exceeds 10 GPa for performing the CMP.  
See, e.g., Examples 16-18 in Tables 3-1 and 3-2 (pp. 16-17) and Examples 29 and 31-34 in Tables 5-1 and 5-2 (p. 23).  Note that Young’s Modulus and Elastic Modulus (as in the tables in Nakata) are different terms for the same modulus, indicating the stiffness of a material. 
With regard to claim 13, Nakata further discloses,
13. The method of claim 1, wherein the method includes, after curing, subjecting the spin-on dielectric to dry etching [¶¶ 169-170; Fig. 3A].  




IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold.
Claim 6 reads,
6. The method of claim 3, wherein selectively modifying the spin-on dielectric includes using an implant energy ranging from 100 eV to 10 KeV.  
The prior art of Arnold, as explained above, discloses each of the features of claims 1-3. 
As also explained above Arnold teaches that an implant energy can be from 1 to 100 eV, which overlaps the claimed range at 100 eV.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
As evidenced by claim 5 of the Instant Application, the results obtained by Arnold are the same as in the Instant Application and therefore are expected.  That is the surface region 3920 of the spin-on-dielectric 1300 is densified while the rest of 1300 is unaffected (Arnold: ¶ 118).

B. Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America.
Claim 14 reads,
14. A method comprising: 
[1] forming a carbon-rich spin-on dielectric (C-SOD) as a dielectric providing electrical isolation in an electronic device; and 
[2] curing the C-SOD by subjecting the C-SOD to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV.  
With regard to claim 14, Arnold further discloses,
14. A method comprising: 
[1] forming a carbon-[containing] spin-on dielectric 1300 (C-SOD) as a dielectric providing electrical isolation in an electronic device 1000 [¶¶ 8, 9, 16, 27, 82]; and 
[2] curing the C-SOD 1300 by subjecting the C-SOD 1300 to a combination of plasma ion implant and a species of the plasma ion implant providing a photon energy greater than 10 eV [at the region 3920 in Fig. 3B; ¶¶ 39, 117, 118].

With regard to feature [2] of claim 14, as explained above under claim 7, Arnold states,
[0118] …  An inert gas such as He, Ne, Ar, Xe, Kr, or some other species which does react deleteriously with the dielectric material may be used.  Not necessarily but preferably, the plasma is excited by multiple radio frequency (RF) or microwave sources so as to allow independent control of plasma density and the energy of ions arriving at the bottom surface of the line trench 2800.  …  The pressure of the neutral gases is between 1 mTorr to 100 mTorr to achieve a desirable flux and the energy of the inert gas ions is preferably from about 1 eV to about 100 eV, and more preferably from about 3 eV to about 30 eV.  Furthermore, ultraviolet light emitted from the plasma facilitates crosslinking reactions in the densified trench bottom region 3920.
(Arnold: ¶ 118; emphasis added)
The Instant Application indicate that He in the lower ionization state has a photon energy of 21.22 eV (Instant Application: p. 6, ¶ 29).  Therefore, at least when He is selected as the inert 
This is all of the features of claim 14 disclosed by Arnold.
With regard to feature [1] of claim 14, while Arnold teaches that an “organosilicate glass” is used for the inter-metal dielectric (IMD) 1300 (Arnold: ¶ 16), Arnold does not give its carbon content.  
America, like Arnold, uses an organosilicate glass (OSG), as the IMD 14 that is surface modified using a plasma (America: ¶¶ 32-33).  America further teaches that the OSG can be “carbon-rich” within the meaning of the Instant Application, i.e. 10 at% to 40 at% carbon (America: ¶ 33).  In this regard the Instant Application indicates that carbon-rich means 30% to 60% carbon (Instant Specification: pp. 3-4 at ¶ 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the OSG used for the spin-on dielectric 1300 of Arnold to have 40 at% carbon because America suggests that the carbon content may be 40 at% and that this is suitable for the same purpose of forming an IMD for an integrated circuit that will be treated with a plasma.  As such, the use of 40 at% carbon OSG amounts to obvious material choice.  (See MPEP 2144.07.)
With regard to claims 17 and 18, Arnold further discloses,
17. The method of claim 14, wherein the method includes 
selectively modifying a physical property of the C-SOD 1300 [i.e. density and local dielectric constant of region 3920], by applying an implant energy [e.g. 1 eV to 100 eV more preferably 3 eV to 30 eV; ¶ 118] and an implant dosage [flux set by selecting pressure between 1 to 100 mTorr; ¶ 118] at levels selected from a relationship of implant energy or an implant dosage to length of the C-SOD.  
18. The method of claim 17, wherein selectively modifying the C-SOD includes 
3920 while the bulk region [remaining portion of 1300 other than 3920] remains non-densified [¶¶ 117-118] or 
[option 2] softening the surface region while densifying the bulk region.  
With regard to [option 1] of claim 5, Arnold states,
Preferably, a high flux of inert gas ions arrives at the surface with low energy, so that the energy of the inert gas ions is transferred to the exposed surface of the second IMD layer 1300 for densification of the material only in the densified trench bottom region 3920, while the remaining portion of the second IMD layer 1300 remains unaffected.
(Arnold: ¶ 118; emphasis added)
With regard to claim 19, 
19. The method of claim 17, wherein the physical property includes an optical property of the C-SOD modified along a length of the C-SOD.  
The densified region 3920 inherently has at least one optical property different from that of the un-densified region of 1300 because the density is different thereby necessarily yielding at least a different refractive index.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to claim 20, Arnold further discloses,
20. The method of claim 14, wherein the species includes one or more of helium, hydrogen, nitrogen, boron, diborane, fluoride, boron trifluoride, carbon, and germanium [¶ 118].

C. Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of America as applied to claim 14 and further in view of Nakata.
Claim 15 reads,
15. The method of claim 14, wherein subjecting the C-SOD to the combination includes subjecting the C-SOD to the combination for a minute or less than a minute.  

Arnold does not provide a time necessary to densify the upper surface region 3920 of the spin-on dielectric 1300 (Arnold: ¶ 118).  
Nakata teaches plasma curing of the same class of porous organosilicate glasses formed by the same spin-coating process in the same range of energies as Arnold, i.e. from 1 to 100 eV (Nakata: ¶¶ 161-162 and Tables 5-1 to 5-3; Arnold: ¶ 118).  Nakata further teaches that the entire thickness of the spin-on dielectric 38 can be plasma treated in e.g. 60 seconds (Nakata: Example 16 in Table 3-1 and controls 8 and 9 in Table 3-2).
Inasmuch as (1) the same plasma energy ranges (1 eV to 100 eV) are used in each of Arnold and Nakata, and (2) Arnold is curing/densifying only the upper surface 3920 of the spin-on dielectric 1300, while Nakata is curing the entire thickness of the dielectric 38, one having ordinary skill in the art would recognize that a time period to achieve curing/densification of only the surface region in Arnold would require less time than that needed to achieve curing of the entire thickness as in Nakata, and thereby require less than the 60 seconds used in Nakata.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use 60 second or less in Arnold because one having ordinary skill in the art would recognize that the surface treatment process requires less time.
This is all of the features of claim 15.
Claim 16 reads,
16. The method of claim 14, wherein subjecting the C-SOD to the combination includes subjecting the C-SOD to the combination at room temperature.  
Arnold does not indicate what the temperature is during the plasma curing and, consequently, does not explicitly teach using room temperature.  However, Arnold also does not 
Nonetheless, Nakata states that the plasma curing of the spin-on-dielectric 38 can occur without heating the substrate:
[0166] The porous inter-layer insulation film 38 can be cured by applying the plasmas without the thermal processing, i.e., heating the substrate, and the porous inter-layer insulation film 38 can have some mechanical strength.  On the other hand, to prevent the porous inter-layer insulation film 38 from being damaged, it is preferable that the thermal processing is not made when the plasmas are applied, intentionally.  Accordingly, the porous inter-layer insulation film 38 may be cured by the application of the plasmas thereto without the thermal processing, i.e., heating the substrate.
(Nakata: ¶ 166; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use room temperature, i.e. not thermally processing when the plasmas are applied, in Arnold, because (1) Arnold does not indicate that any additional heating done during plasma curing by contrast to the other curing processes using 200 ºC to 400 ºC, thereby suggesting that no heating is required during plasma curing (supra) and (2) because Nakata teaches that curing can occur with (¶¶ 164-165) or without (¶ 166) additional heating, thereby indicating that it is a matter of engineering choice as to whether or not to use room temperature versus a higher temperature. 





V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 2006/0154492 (“Ide”) is cited for teaching at least all of the features of claim 1.  See Figs. 3A-3C, 4A-4B, 7A-7C; ¶¶ 50-61.
(2) US 2012/0190213 (“Qin”) is cited for teaching at least all of the features of claim 1.  See ¶¶ 17-18 and Table 1 on pp. 2-3 and Figs. 1 and 2A-2C.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814